Title: To James Madison from Robert Patton, 22 October 1808
From: Patton, Robert
To: Madison, James



Dear Sir,
Philada. 22d. Octr: 1808.

I acknowledge the receipt of your favour of the 19th inst., enclosing a draft on the Bank United States, for four hundred & fifty dollars, being the full amount paid by me to Mr. Vanarsdale, for a pair of Stout grey horses, which I purchased for your use.  I am happy to hear that you are pleased with thier appearance.
I have no doubt of thier being very servisable, & well broke.  I hope Mrs: Madison will soon have as much confidence in them, as she had in the sorrells.  Any services which I can render to Your amiable Lady, or yourself, you may at all times freely command.  I am Dear Sir Your Obedient Servt.

Robt: Patton

